Elisabeth Cooke Executrix and Elisha Cooke Executor of the Last will and Testamt of the late Richd Cooke deced. or either of them plaints agt Captn John Wincoll Defdt in an action of the case for witholding the Summe of Sixteen hundred pounds in currant mony of New-England due by bond under his hand and Seale bearing date. 26° July. 1671. with other due damages &a. . . . The Jury . . . found for the plaints the Forfiture of the bond & costs of Court. Vpon request of the Defdt & hearing of both partys The Court chancered this forfiture to Nine hundred Seventy two pounds Eleven Shillings mony and costs of Court granted thirty Eight Shillings.
Execution issued. 18° Febry 1677/8@